—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered May 12, 1998, convicting defendant, after a jury trial, of scheme to defraud in the first degree, grand larceny in the third degree (six counts) and securities fraud in violation of General Business Law § 352-c (6) (six counts), and sentencing him to an aggregate term of 8 to 24 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence from which the jury could have reasonably inferred defendant’s intent to defraud the customers of the “boiler-room” operation he directed and to permanently deprive them of their investment money, as well as ample evidence establishing the element of reliance by the customers. Concur— Mazzarelli, J. P., Ellerin, Lerner, Rubin and Andrias, JJ.